t c memo united_states tax_court clarence mcdonald leland jr and myna green leland petitioners v commissioner of internal revenue respondent docket no filed date clarence mcdonald leland jr and myna green leland pro sese edwin b cleverdon and horace crump for respondent memorandum findings_of_fact and opinion nega judge by notice_of_deficiency dated date respondent determined deficiencies of dollar_figure and dollar_figure in petitioners’ and federal_income_tax respectively and accuracy-related_penalties of dollar_figure and dollar_figure for tax years and respectively under sec_6662 the issues for decision are whether the passive_activity_loss rules under sec_469 limit petitioners’ loss deductions for tax years and and whether petitioners are liable for accuracy-related_penalties pursuant to sec_6662 findings_of_fact some of the facts have been stipulated and are so found petitioners resided in mississippi at the time they filed their petition references to petitioner in the singular are to clarence mcdonald leland jr petitioner is an attorney practicing in the jackson mississippi metropolitan area petitioner is also trained as an electrical engineer in petitioner purchased a big_number acre farm in turkey texas in petitioner entered into a crop share arrangement with clinton pigg a farmer local to turkey in accordance with their arrangement mr pigg has complete responsibility for planting and harvesting crops and petitioner has complete responsibility for maintaining the infrastructure of the farm of the big_number acres approximately are irrigated and are used by mr pigg for planting and harvesting crops in mr pigg spent six hours planting all section references are to the internal_revenue_code in effect for the years at issue all rule references are to the tax_court rules_of_practice and procedure all monetary amounts are rounded to the nearest dollar cotton on acres before and after planting he spent a total of three hours spraying the cotton field over the course of two sprayings mr pigg checked on the farm weekly over the course of months spending approximately minutes at the farm each time it took mr pigg hours to harvest all of the cotton planted in in total mr pigg worked hours on the farm in in mr pigg sprayed and planted acres spending approximately four hours in total on both tasks the cotton did not develop in and mr pigg subsequently abandoned the crop petitioner and mr pigg talked twice monthly during and but there is no evidence in the record as to the time spent on their conversations maintaining the big_number acre farm requires petitioner to perform a lot of long hard work petitioner performs most of these tasks himself but he sometimes has assistance from his son or a friend steve coke aside from petitioner mr pigg mr coke and petitioners’ son no individuals perform any tasks on the farm petitioner visits the farm several times each year in order to perform necessary tasks commuting approximately hours each way including the time it takes to load equipment onto his trailer the farm has approximately miles of perimeter roads and miles of interior roads that must be bush hogged and disced regularly in order to remain passable a bush hog is a device that is pulled behind a tractor to cut vegetation and clear land discing involves churning and plowing soil to uproot any existing vegetation trees and brush that grow near the roads must be controlled through spraying and chopping down limbs that protrude onto the roadways because high winds can erode soil on the roads wheat must be planted each fall to prevent erosion on the roads and on acreage that is not part of the acres planted and harvested by mr pigg almost all of the roads have fences running parallel that must be maintained wild hogs are a continuing problem at the farm they dig underneath fences to get to edible crops and have dug up and broken water lines on the farm in a year before the tax years and wild hogs ate big_number pounds of peanuts that petitioner and mr pigg had grown on the farm as a result petitioner has to spend significant time controlling the wild hog population which he accomplishes through hunting and trapping petitioner usually hunts hogs for three hours each morning and afternoon while at the farm for a total of six hours per day in addition he spends time building traps and baiting them with corn millet and kool-aid to lure hogs to a specific area where he waits in a tripod stand with semiautomatic weapons in order to eradicate them petitioner also must maintain farm equipment regularly parts on tractors bush hogs and water lines must be replaced tractor tires regularly go flat and must be repaired or replaced when petitioner visits the farm he stays in a small travel trailer that also requires some maintenance each time petitioner leaves he cleans the floor of the trailer and drains the water lines and adds antifreeze to prevent them from freezing additionally petitioner keeps an old truck at the property each time he leaves he disconnects the batteries on the truck and on any tractors that remain at the farm petitioner did not keep contemporary records of time he spent at the farm in and however he reconstructed his records in preparation for trial by reference to a calendar he keeps at his law practice and credit card receipts and invoices for various purchases related to the farm activity petitioner provided logs to the court detailing time spent working at the farm petitioner also credibly testified as to his activities at the farm including the hours he spent each day on various tasks such as hunting hogs and rebuilding roads according to his records petitioner spent hours in and hours in on farm- related activities the logs petitioner provided reflect that he spent hours and hours in and respectively working on the farm we have reduced the hours because of mathematical discrepancies and to subtract time petitioner listed for attending church in turkey texas attending religious services is not part of the farming activity and therefore any hours petitioner spent either traveling to or at church cannot count toward the hours spent materially participating in the continued respondent mailed petitioners a notice_of_deficiency on date that determined deficiencies of dollar_figure and dollar_figure in petitioners’ and federal_income_tax respectively the deficiencies were attributable to respondent’s limiting loss deductions from the farming activity under sec_469 additionally the notice_of_deficiency determined accuracy-related_penalties of dollar_figure and dollar_figure for tax years and respectively under sec_6662 i burden_of_proof opinion in general the commissioner’s determination as to the taxpayer’s tax_liability is presumed correct and the taxpayer bears the burden of proving otherwise see rule a 290_us_111 this burden may shift to the commissioner if the taxpayer introduces credible_evidence with respect to any relevant factual issue and meets other conditions including maintaining required records see sec_7491 we decide this case on the preponderance_of_the_evidence and accordingly need not address whether the continued activity burden_of_proof has shifted see 124_tc_95 ii petitioner’s farming activity sec_469 limits the deductibility of losses from certain passive activities of individual taxpayers generally a passive_activity is any activity which involves the conduct of any trade_or_business and in which the taxpayer does not materially participate sec_469 a taxpayer is treated as materially participating in the activity only if the taxpayer is involved in the operations of the activity on a basis which is regular continuous and substantial sec_469 the regulations provide seven exclusive tests for material_participation in an activity sec_1_469-5t temporary income_tax regs fed reg date an individual will be treated as materially participating in an activity for purposes of sec_469 if and only if the individual participates in the activity for more than hours during such year the individual’s participation in the activity for the taxable_year constitutes substantially_all of the participation in such activity of all individuals including individuals who are not owners of interests in the activity for such year the individual participates in the activity for more than hours during the taxable_year and such individual’s participation in the activity for the taxable_year is not less than the participation in the activity of any other individual including individuals who are not owners of interests in the activity for such year the activity is a significant_participation_activity for the taxable_year and the individual’s aggregate participation in all significant participation activities during such year exceeds hours the individual materially participated in the activity for any taxable years whether or not consecutive during the taxable years that immediately precede the taxable_year the activity is a personal_service_activity and the individual materially participated in the activity for any taxable years whether or not consecutive preceding the taxable_year or based on all of the facts and circumstances the individual participates in the activity on a regular continuous and substantial basis during such year id an individual may prove his or her participation in an activity by any reasonable means id para f fed reg contemporaneous daily time reports logs or other similar documents are not required if the taxpayer is able to establish the extent of his participation by other reasonable means id reasonable means may include but are not limited to the identification of services performed over a period of time and the approximate number of hours spent performing such services during such period based on appointment books calendars or other narrative summaries id the phrase reasonable means is interpreted broadly and temporary guidelines may not provide precise guidance goshorn v commissioner tcmemo_1993_578 however a postevent ballpark guesstimate will not suffice see lee v commissioner tcmemo_2006_193 goshorn v commissioner tcmemo_1993_578 petitioner’s reconstructed logs his receipts and invoices related to farm expenses and his credible testimony are all reasonable means of calculating time spent on the farming activity during tax years and petitioner’s records and testimony establish that he spent hours in and hours in on farm-related activities as noted a taxpayer is treated as having materially participated in an activity if the taxpayer participates in the activity for more than hours during the taxable_year and the taxpayer’s participation in the activity for the taxable_year is not less than the participation of any other individual sec respondent’s main objection to petitioner’s reconstructed logs was that they were not prepared contemporaneously with the activity sec_1_469-5t temporary income_tax regs fed reg date does not require contemporaneous_records and we are satisfied that petitioner has established material_participation through other reasonable means respondent did not dispute petitioner’s inclusion of travel time in his reconstructed logs the facts of this case establish that petitioner’s travel time was integral to the operation of the farming activity rather than incidental see shaw v commissioner tcmemo_2002_35 we are also satisfied that petitioner’s purpose in traveling long distances to and from turkey texas was not to avoid the disallowance under sec_469 and the regulations thereunder of any loss or credit from the farming activity see sec_1_469-5t temporary income_tax regs supra 469-5t a temporary income_tax regs supra we are satisfied that petitioner’s participation was not less than the participation of any other individual including mr pigg mr coke and petitioners’ son during tax years and see id accordingly petitioner materially participated in the farming activity during tax years and and the deductions attributable to that activity are not limited by sec_469 because we rule for petitioners on the deductibility of their losses under sec_469 we also find that they are not liable for the accuracy-related_penalties pursuant to sec_6662 for tax years and in reaching our holding we have considered all arguments made and to the extent not mentioned above we conclude they are moot irrelevant or without merit to reflect the foregoing decision will be entered for petitioners
